Citation Nr: 9923633	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder, as 
secondary to service-connected residuals of fracture of the 
left tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of August 1995 from 
the No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim seeking entitlement to service connection for 
a back disorder, as secondary to service-connected residuals 
of a fracture of the left tibia and fibula.

In December 1997, the Board remanded the case to the RO in 
order to afford the veteran a hearing before a Member of the 
Board at the RO.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 19, 1999, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.

The case is now returned to the Board for further appellate 
consideration.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a back disability as secondary to a 
service connected residuals of fracture of the left tibia and 
fibula.

Private treatment records from 1970 to 1994 reveal complaints 
in July 1994 that included increasing problems with chronic 
low back pain and increasing awkwardness in gait, wherein the 
veteran stumbled more easily.  The left leg was found to be 3/4 
inch shorter than the right leg, and the examination revealed 
a definite pelvic tilt.

A September 1994 letter from a private physician noted that 
the veteran was experiencing chronic low back pain, which the 
physician believes is due to a gait disturbance secondary to 
the shortening of the left leg.  This physician recommended 
that the veteran undergo an orthopedic evaluation.

The report from a January 1995 VA orthopedic examination of 
the lower extremities and back essentially found no objective 
signs of pathology in either physical examination or X-ray 
findings of the lumbosacral spine.

The report from a private orthopedic evaluation conducted in 
May 1996 rendered an impression of low back pain, secondary 
to leg length inequality.  However, this impression was based 
on subjective complaints of back pain, without objective 
evidence of pathology found.  

Upon review of the foregoing, the Board finds that further 
development is warranted.  The Board notes that the opinion 
of the VA examiner from January 1995, who found no evidence 
of back problems, appears to conflict with that of the 
private orthopedic physician, who did diagnose back pain as 
due to a leg length discrepancy, but also found no objective 
evidence of back pathology.  Further examination is needed to 
determine the nature and extent of the veteran's claimed back 
disability.  Moreover, it appears that the January 1995 VA 
examination was conducted without a review of the claims 
file, and since that time additional evidence has been 
submitted, including the private examination of May 1996.

The United States Court of Veterans Appeals (Court) has held 
that the fulfillment of the statutory duty to assist includes 
the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

The Board also notes that in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court has held that the term "disability" as used 
in 38 U.S.C.A. § 1110 (West 1991), refers to impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. § 1110 (West 1991) and 38 C.F.R.
§ 3.310(a) (1998), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
The RO should consider this guidance in readjudicating the 
veteran's claim.

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
back disorder, not already associated 
with the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  After completion of the above 
development, the veteran should be 
afforded a VA examination which should be 
conducted by a board certified 
orthopedist who has not previously 
examined the veteran, if available, to 
ascertain the nature and extent of any 
back disability.  All necessary tests and 
studies should be accomplished, and the 
clinical manifestations should be 
reported in detail.  The claims file, 
together with this remand, must be made 
available to, and must be reviewed by the 
examiner prior to this examination.  The 
examiner is requested to offer an opinion 
as to whether the veteran currently has 
any back disability, and, if so, whether 
it is at least as likely as not that any 
disability of the back is causally 
related to the service connected 
residuals of fracture of the left tibia 
and fibula with resulting leg length 
discrepancy, or whether such disability, 
if found, is unrelated to any service 
connected disability.  If such a 
distinction cannot be made, that fact 
should be noted.  A complete rationale 
should be given for each opinion and 
conclusion expressed, and, to the extent 
possible, the questions raised in the 
body of this remand should be answered.  
If the examiner is unable to provide the 
requested opinion, the reason should be 
adequately stated.

3.  After completion of the above, the RO 
should review the examination report to 
determine if it is in compliance with the 
directives of this remand.  If not, the 
report should be returned, along with the 
claims file and this remand, for 
corrective action.

4.  The RO should then adjudicate the 
issue of service connection for a back 
disability, as  secondary to the service 
connected residuals of fracture of the 
left tibia and fibula.  In readjudicating 
the secondary service connection claim, 
the RO should consider the guidance 
provided by the Court in Allen, supra, as 
set forth above.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


